DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-15, 17-20  is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by El-Baz (US 20100111386, cited from IDS).

Regarding claim 1, El-Baz teaches a method, comprising: 
receiving a time series of slice images of medical imaging, the images comprising a region of interest located at a lung lesion, wherein the region of interest includes a set of points([0021], lung tissue represented in first and second data sets (e.g., in LDCT image data sets generated from chest scans taken at two points in time)); 
tracking over at least one subset of slice images in a time series of slice images variations over time([0021], account for changes in a patient's orientation due in part to positional variances and variances due to heartbeat and/or respiration) of at least one image parameter([0020],marginal density, spatial interaction parameters) at the set of points in the region of interest, the variations over time of the at least one image parameter being indicative of dimensional variations of the lung lesion([0058], in connection with nodule detection and identification); 

applying classifier processing to the set of signals indicative of tracked time variations of the at least one image parameter at respective points in the set of points( [0095], The final mixed LCDG-model pc(q) is partitioned into the K LCDG submodels P[k]=[p(q|k): q[Symbol font/0xCE] Q], one per class k=1, . . . , K, by associating the subordinate DGs with the dominant terms); and 
generating a classification signal indicative of the tracked time variations of the at least one image parameter reaching or failing to reach at least one classification threshold(Fig. 4, Fig. 6A-C; [0102], LCDG-model overlaying the empirical density … for each class  … with the best separation threshold).

Regarding claim 2, El-Baz teaches the method of claim 1, comprising tracking variations over time of at least one image parameter at the set of points in the region of interest over at least one subset of slice images in the time series of slice images, the at least one subset of slice images selected out of the time series of slice images as a function of position and/or size of the lung lesion in at least one of the slice images in the time series of slice images([0075], the nodule locations need by identified in a first chest scan) .
Regarding claim 3, El-Baz teaches the method of claim 1, wherein the time series of slice images includes grayscale images( Figs. 3, 5A, 7A-7H).
Regarding claim 4, El-Baz teaches the method of claim 1, wherein the at least one image parameter includes luminance([0020],marginal density; [0079], LDCT lung images consistent with the invention, including … intensity model ; [0102], marginal gray level distribution).



Claims 12 and 13 recite the method to process the images acquired through CT and PET. However different images in context of the method in claim 1 are just nonfunctional descriptive material,  since those different images do not change the method steps of claimed invention to process them, as stipulated in page 8,  Ex parte JAMES PRESCOTT CURRY
Common situations involving nonfunctional descriptive material are:
	- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.

Claim 14 recites the computer program product comprising software code for the method in claim 1.  Since El-Baz also teaches computer program product comprising software code ([0066], computer), claim 14 is also rejected.
Claim 15, 17-20  recite the system for the method in claim 1-4.  Since El-Baz also a system ([0066], computer), claim 15, 17-20 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Baz in view of Taerum(US 20200085382) .
Regarding claim 5, El-Baz teaches the method of claim 1, 
El-Baz does not expressly teach applying classifier processing to the set of signals comprises applying artificial neural network processing to the set of signals.
However, Taerum teaches
applying classifier processing to the set of signals comprises applying artificial neural network processing to the set of signals([0307], one implementation of training, in which a CNN is trained to directly predict similarity. the CNN … is responsible for directly predicting the similarity between a given lesion image to some or all lesion image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taerum with that of El-Baz, by substituting method implemented in CNN, as taught by Taerum, to track similarities in time series images, for the Global and local registration method taught by El-Baz.
One of ordinary skill would have been motivated to do such combination because “convolutional neural networks [Russakovsky 2015], significantly reduced the difficulty of extracting relevant features” and “one can straightforwardly extract any features for which well-curated training data is established”( Taerum, [0288]) .

Regarding claim 6, El-Baz in view of Taerum teaches the method of claim 5, wherein the artificial neural network processing applied to the set of signals comprises: 
left most layer ) , and 
a second artificial neural network processing layer, configured to provide an output classification signal as a function of the set of features learned( Fig. 24, right most layer ).

Regarding claim 7, El-Baz in view of Taerum teaches the method of claim 6, wherein the first artificial neural network processing layer comprises stacked-auto-encoder processing, comprising: 
a first encoder layer, configured to receive the set of signals and provide a first set of latent representations and a first subset of features of respective signals in the set of signals( Fig. 24, left most layer ); and 
a second encoder layer, configured to receive the first set of latent representations and provide as output a second set of latent representations and a second subset of features of respective signals in the set of signals( Fig. 24, second left most layer ).

Regarding claim 8, El-Baz in view of Taerum teaches the method of claim 6, wherein providing the set of features in the set of signals comprises training the first artificial neural network processing layer to reduce errors between a set of reconstructed signals and the set of signals (Taerum, [0035], he two sets of images via a transformation that may be calculated via gradient descent to find a rigid affine transformation such that mutual information between the two sets of images is maximized), preferably via a Kullback-Leibler Divergence, KLD, empirical risk minimization processing.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Baz in view of Taerum(US 20200085382), further in view of Wang (US 20200167930 ) .

El-Baz in view of Taerum does not expressly teach
via a Kullback-Leibler Divergence empirical risk minimization processing.
However, Wang teaches  via a Kullback-Leibler Divergence empirical risk minimization processing( [0234], the deep network trained with dropout can be cast as a Bayesian approximation of a Gaussian process … by minimising the Kullback-Leibler divergence term).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of El-Baz in view of Taerum with that of Wang, by substituting the gradient decent method in Taerum with Wang’s minimising the Kullback-Leibler divergence term.
One of ordinary skill would have been motivated to do such combination for the purpose of “ training a network … with dropout” ( Wang, [0234]).

Regarding claim 10, El-Baz in view of Taerum teaches the method of claim 6, wherein the second artificial neural network processing layer comprises clustering the set of signals by applying a set of activation functions (Taerum,  non-linear activation functions which classify lesion candidates).
El-Baz in view of Taerum does not expressly teach softmax activation functions.
However, Wang teaches softmax activation functions ([0233]-243, softmax activation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of El-Baz in view of Taerum with that of Wang, by implementing the activation function in Taerum with the softmax activation function of Wang.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Baz in view of Taerum (US 20200085382), further in view of Daghighian (US 20100010343).
Regarding claim 16, El-Baz in view of Taerum teaches the system of claim 15.
El-Baz in view of Taerum does not expressly teach the detector comprises a silicon photomultiplier.
However, Daghighian teaches the detector comprises a silicon photomultiplier ( Abstract, intraoperative radiation detection probes and cameras for use in surgical or transcutaneous procedures or procedures incorporating probes inserted through body orifices to aid in the location, detection and removal of radiation labeled cells, abnormal tissue or deposits thereon incorporate solid state or silicon photomultiplier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of El-Baz in view of Taerum with that of Daghighian, by incorporating silicon photomultiplier taught by Daghighian in the system of El-Baz in view of Taerum, with motivation to “provide safe, highly sensitive and compact beta and gamma probes or cameras for use in locating the radiation labeled sites within the human body or abnormal labeled sites within the body”( Daghighian, Abstract ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661